Title: To Thomas Jefferson from John Wayles Eppes, 20 February 1800
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Sir,
Eppington Feb: 20th. 1800.

We have been favoured within a few days past with a visit from Patsy and Mr. Randolph which has revived a little the drooping spirits of my poor Mary. The sores on her breasts have proved most  obstinate & successive and continual risings appear almost daily to check the hopes I form of seeing her once more free from pain—Two new places of which we had no apprehension have pointed (since my last letter) & will most certainly break—Her fever has again returned & the pain and inflamation is so considerable that she is once more confined to her bed—The idea that from a local inflamation & fever from local cause no danger can arise affords some comfort in a case where there is no remedy but Time—
I inclose you a letter from Powell which I received a few days since—You will find from it that he is willing at present to go to Monticello without any sacrafice on your part—I should not think it necessary to mention this circumstance but that Mr. Randolph informed me that the Smith employed by Richardson has left Monticello—If you should find this to be the case I can bargain with Powell to go up at any period you wish—
With sincere regard I am yours

J: W: Eppes

